DETAILED ACTION

Claim Status
Claims 1, 3-14, 19-22 is/are pending.
Claims 1, 3-14, 19-20 is/are rejected.
Claims 21-22 is/are withdrawn from consideration.
Claims 21-22 is/are added by Applicant in the Claim Amendments filed 12/21/2021.
Claim 2, 15-18 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 

Response to Election/Restrictions
Newly submitted claims 21-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	Inventions I (claims 1, 3-14, 19-20) and II (claims 21-22) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used as a release layer for adhesive tapes, etc.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the element “an image forming substance” structurally relates to the other elements of the recited laminated white film.
 	Claims 3-14, 19-20 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	RAJAN ET AL (6,482,510),
	in view of HIBIYA ET AL (US 6,130,278),
	and in view of WO 2015/114891 (FUNATSU-WO ‘891), relying on FUNATSU ET AL (US 2016/0222178) as English translation.
 	RAJAN ET AL ‘510 discloses a laminate comprising:
• a substrate (11) (e.g., paper, plastic, etc.);

• a release layer (12a or 12b) which is optionally printable (e.g., using thermal transfer printing, etc.), wherein the release coating can be any suitable release layer that allows removal of a pressure sensitive adhesive (e.g., but not limited to, a release layer containing a copolymer derived from a long-chain alkyl (meth)acrylate containing an alkyl group of 12-22 carbon atoms; etc., wherein silicon-containing compounds or polymers are not required), wherein the release coating is optionally cured (e.g., chemically crosslinked; etc.);

• a removable pressure sensitive adhesive portion (14) and sticker portion (13) which is peelably bonded to the release layer (12a or 12 b).\

 	(entire document, e.g., Figure 1-2; line 5-14, col. 2; line 6-28, col. 4; line 59, col. 4 to line 5, col. 5; line 45-60, col. 5; line 8-18, col. 6; line 10-16, col. 7; line 10-65, col. 9; line 25-32, col. 15; etc.)  However, the reference does not specifically mention substrates containing polyester-incompatible polymers or coatings containing antistatic agents.
 	HIBIYA ET AL ‘278 discloses that it is well known in the art to utilize fine cell-containing (i.e., voided) oriented polyester films comprising: 70-97 wt% polyester; (ii) 3-30 wt% of a thermoplastic immiscible with the polyester as substrates for image-receiving papers, labels, 3, a typical thickness of 20-250 microns, and a typical surface roughness of 80-400 nm.  The polyester film further optionally comprises 0.5-15 wt% white pigments (e.g., metal compound particles such as titanium dioxide, barium sulfate, etc. or combinations thereof, etc.).   Alternatively, the polyester film is a laminated film comprising: first polyester surface layer (B1); a voided polyester film (A); and a second polyester surface layer (B2), wherein polyester layers (B1) and (B2) have typical surface roughness of 30-400 nm, and further optionally contain one or more white pigments (e.g., metal compound particles such as titanium dioxide, barium sulfate, etc.) and less than 7 wt% of slip-improving or antiblocking particles (e.g., silica particles, crosslinked polymeric particles, or combinations thereof, etc. with a typical particle size of 3 microns or less).  (line 5-42, col. 3; line 1-18, col. 4; line 31-64, col. 6; line 13-58, col. 9; line 12-65, col. 11; line 48, col. 14 to line 9, col. 15; line 22-35, col. 15; line 1-53, col. 16; etc.)
	FUNATSU-WO ‘891 discloses that it is well known in the art to utilize release coating compositions comprising: (i) 10-70 wt% an antistatic agent; (ii) 8-70 wt% of a release agent comprising a long-chain alkyl group compound (e.g., derived from long-chain alkyl (meth)acrylates, such as hexyl (meth)acrylate, octyl (meth)acrylate, decyl (meth)acrylate, lauryl (meth)acrylate, octadecyl (meth)acrylate, benenyl (meth)acrylate, etc.); and (iii) a crosslinking agent (e.g., isocyanate compound, oxazoline compound, etc.); in order to provide polyester films with excellent antistatic and release properties. (FUNATSU ET AL ’178, e.g., 0029-0037, 0058, 0069, 0071, 0073, 0076-0077, 0124, etc.) (see corresponding portions of FUNATSU-WO ‘891)

	Further regarding claims 1, 6-14, one of ordinary skill in the art would have utilized known void-containing films as disclosed in HIBIYA ET AL ‘278 as the substrate (11) of RAJAN ET AL ‘510 in order to produce printable sheet materials with excellent gloss, printability, handling properties, and/or flexibility.
	Regarding claim 5, one of ordinary skill in the art would have selected the composition of the FUNATSU-WO ‘891 release coating to facilitate printing on the release coating in order provide the release layer of RAJAN ET AL ‘510 with printability and image-receiving properties.
 	Regarding claim 8, organic particles used as slip-improving or antiblocking agents typically comprise crosslinked polymers which are immiscible or incompatible with the polyester resin forming the film containing said slip-improving or antiblocking agents.
 	Regarding claim 12, one of ordinary skill in the art would have selected the amount of metal compound white pigment in the films of HIBIYA ET AL ‘278 in order to obtain the visual appearance and/or opacity required for specific applications.
 	Regarding claim 14, one of ordinary skill in the art would have selected the amount of slip-improving and/or antiblocking silica or organic particles the films of HIBIYA ET AL ‘278 in order to obtain the optimal film-handling properties, and/or surface smoothness and/or gloss required for specific applications.

Response to Arguments
Applicant’s arguments filed 12/21/2021 and 02/01/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/21/2021 and 02/01/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 875016 and URGUIOLA (US 5,516,865) and BEPPU ET AL (US 2005/0261438)  and HASHIMOTO ET AL (US 4,783,375) disclose release coatings comprising (meth)acrylate-based materials containing long-chain alkyl groups.
NISHI ET AL (US 2001/0036545) and SMITH ET AL (US 2004/0167027)  disclose voided polyester films.
 AMON (US 6,183,856) and TOMINO (US 2014/0205819) disclose voided films used as backings for adhesive sheets.
ALI ET AL (US 2007/0082196) and CULBERTSON ET AL (US 2002/0058758) disclose release coatings containing antistatic agents.
KRONZER (US 2006/0019043) disclose crosslinked acrylic-based release coatings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787